DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
112 1st Statement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 5, Applicant has amended the claim to add the limitation, “wherein the tag has a measuring functionality to measure a temperature variance from the allowed preserving temperature after the TES member has expired.” Paragraph [0055] of the published specification says that the tag can show the temperature of the containers and the degree to which they should be held. Further, nothing in paragraphs [0057]-[0058] supports the tag measuring the temperature variance from the allowed preserving temperature after the TES member has expired. Paragraph [0058] discusses the calculation of a time limit when the TES member stops cooling at an appropriate temperature. However, this is not what is claimed as the claim requires measuring temperature variance from the allowed preserving temperature after the TES member as expired. Therefore, there is nothing in the claims, specification, or drawings to support this newly added limitation. Thus, the newly added limitation is deemed to be NEW MATTER. 

Allowable Subject Matter
Claims 1, 4, 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Hunter (US 6,308,518) in view of Kovalick (US 2014/0157797) and Burchell (US 2014/0055244).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
A control system for a including a first member that stores objects and a second member including a TES (Thermal Energy Storage) member to keep the objects at an allowed preserving temperature, where a lower face of the second member is positioned above an upper face of the first member in a sealed state of the container, the control system configured to determine a length of time to keep the objects at the allowed preserving temperature via the TES member based on the objects, the control system configured to judge whether to replace the TES member based on an indication of performance, expiration and time elapsed since including the TES member in the second member of the container via wirelessly retrieved recorded information located on a tag associated with, and outside of, the container, and the control system configured to wirelessly notify the replacement of the TES member due to the judging step.
While Hunter as modified teaches the structure of claim 1, the combination fails to teach:
the control system configured to determine a length of time to keep the objects at the allowed preserving temperature via the TES member based on the objects, the control system configured to judge whether to replace the TES member based on an indication of performance, expiration and time elapsed since including the TES member in the second member
Thus, the modification would not be obvious to modify the prior art structures to reach the claimed invention, absent impermissible hindsight. Therefore rendering independent claims 1 and 9, with dependent claims therefrom are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed on 3/7/2022 have been considered and the rejections made in the previous office action have been withdrawn. Please see the office action above for an addressing of the amendments to the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763